                     No. 6:20-cr-00049-2

                 United States of America
                            v.
                 Jeremy Christopher Jones


                          ORDER

    This criminal action was referred to United States Magis-
trate Judge John D. Love for administration of a guilty plea
under Federal Rule of Criminal Procedure 11. The magistrate
judge conducted a hearing in the form and manner prescribed
by Rule 11 and issued findings of fact and recommendation
on guilty plea. Doc. 106. The magistrate judge recommended
that the court accept defendant’s guilty plea and adjudge de-
fendant guilty on count one of the indictment. Id at 2. Defend-
ant waived his right to object to the magistrate judge’s find-
ings. Id.
   The court hereby accepts the findings of fact and recom-
mendation on guilty plea of the United States Magistrate
Judge. The court also accepts defendant’s plea but defers ac-
ceptance of the plea agreement until after review of the
presentence report.
    In accordance with defendant’s guilty plea, the court finds
defendant Jeremy Christopher Jones guilty of count one of the
indictment, charging a violation of 18 U.S.C. § 1956(h) – Con-
spiracy to Commit Money Laundering.
                       So ordered by the court on June 17, 2021.



                                  J. C AMPBELL B ARK ER
                                United States District Judge
